Exhibit 10.1

Amendment No. 4 to Collaboration and License Agreement

This Amendment No. 4 to Collaboration and License Agreement (this “Amendment
No. 4”) is made and effective as of January 31, 2016, by and between
Proteostasis Therapeutics, Inc., a corporation existing under the laws of the
State of Delaware, having a place of business at 200 Technology Square, 4th
Floor, Cambridge, MA 02139 (“PTI”) and Astellas Pharma Inc., a Japanese
corporation having its principal place of business at 5-1 Nihonbashi-Honcho
2-Chome, Chuo-ku, Tokyo 103-8411, Japan (“Astellas”). Each of Astellas and PTI
is sometimes referred to individually herein as a “Party” and collectively as
the “Parties”.

Reference is hereby made to that certain Collaboration and License Agreement
dated November 4, 2014 and amended on May 1, 2015, August 5, 2015, and
December 1, 2015 by and between the Parties (the “Agreement”). Capitalized terms
used, but not defined herein shall have the meanings ascribed to such terms in
the Agreement.

WHEREAS, the Parties now wish to further amend the Agreement pursuant to the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1. Section 2.3(b) is deleted in its entirety and replaced with the following
language:

 

  “(b) Hit Series. Following the HTS Phase for each Project, PTI will present
the results of the HTS Phase to the JRC and the JRC will assess the results of
the HTS Phase in accordance with the guideline set forth in the Research Plan
(Hit Series Criteria Guideline) and the potential development path for various
screened Active Compounds. Following the presentation of the results of the HTS
Phase to the JRC, Astellas may designate one or more Hit Series to be taken
forward into the Optimization Phase by providing written notice to PTI no later
than July 31, 2016. Following the conclusion of the HTS Phase, if an Active
Compound is not included in a Hit Series designated by Astellas to be taken
forward into the Optimization Phase, it will thereafter be a Discontinued
Compound and may not thereafter be designated as part of a Hit Series.”

2. The Parties agree to amend the Research Plan to conduct additional
experiments (the “Additional Experiments”) as approved by the Joint Research
Committee under Section 5.2(b)(iv). Astellas shall bear one million dollars
($1,000,000) of the costs and expenses, and PTI shall bear remaining costs and
expenses necessary to conduct the Additional Experiments. The Parties agree that
Section 6.2 (a), (b), and (c) of the Agreement shall not apply during the period
from February 1, 2016 to July 31, 2016.

3. Except as amended hereby, all other terms of the Agreement shall remain
unchanged and in full force and effect.

4. This Amendment No. 4 will be governed by, and construed in accordance with,
the laws of the state of New York, without taking into consideration any choice
of law principles that would lead to the application of the laws of another
jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 4 to be executed
by their duly authorized representatives.

 

ASTELLAS PHARMA INC.     PROTEOSTASIS THERAPEUTICS, INC. By:   /s/ Shunichiro
Matsumoto     By:   /s/ Meenu Chhabra

Name: Shunichiro Matsumoto

Title: Vice President, Innovation Management

   

Name: Meenu Chhabra

Title: President and Chief Executive Officer

 

2